Title: From Thomas Jefferson to Martha Jefferson Randolph, 21 January 1805
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Washington Jan. 21. 05
                  
                  Your letter of the 11th. was recieved and gave me the first intimation of your illness. it has filled me with anxiety respecting you, and this is increased by your not having communicated it to me. because in endeavoring to spare my feelings on your real situation it gives me the pain of fearing every thing imaginable; even that the statement of your recovery may not be exact. let me pray you always to give me the rigorous state of things that I may be sure I know the worst. had not Congress been sitting, I would have seen you as soon as my horses could have carried me. this dreadful spell of weather makes me fear much lest you should suffer from it. if in such a season one day can be selected as worse than another, yesterday & to-day have the pre-eminence. I have seen nothing like this since the last winter we were in Paris. a letter of last week from mr Randolph to mr Coles gives us reason to expect him here, to-day. yet I hope he has not set out in such weather. consider my dear Martha to what degree, & how many persons have the happiness of their lives depending on you, and consider it as a duty to take every care of yourself that you would think of for the dearest of those about you. I hope by the post of tomorrow morning to hear you are perfectly reestablished. in the mean time this letter must go off by the post of this evening. our last news from Eppington assured us of Maria’s health, but mrs Eppes has been very ill. Francis enjoys as high health & spirits as possible. He wants only a society which could rub off what he contracts from the gross companions with whom he of necessity associates. he is a charming boy. kiss all my dear little ones for me, and be assured yourself of my tenderest and unalterable love.
                  
                     Th: Jefferson 
                     
                  
               